Citation Nr: 0116008	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States 
and was not eligible for VA benefits. 


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  In this case, the RO sought verification of 
service and a response was received.  These actions meet the 
duty to assist.

After the RO denied the appellant's claim in November 1999, 
it informed him of his appellate rights.  The RO also 
provided to the appellant the necessary legal definitions 
pertaining to his claim in a statement of the case dated in 
March 2000 and a supplemental statement of the case in 
January 2001.  Finally, in May 2001, the RO informed the 
appellant of his right to submit any additional evidence 
prior to the Board deciding his claim.  Based on the 
foregoing, VA has fulfilled its notice requirement to the 
appellant under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103). 

Factual Background

The appellant claims entitlement to VA benefits based on his 
argument that he had service with the Commonwealth Army of 
the Philippines.  As part of his claim for benefits, in May 
1999, the appellant submitted a certification from the 
Philippine Army that purports to show his military service.  
In his application for VA benefits, the appellant listed his 
first name as [redacted].  However, the first name on the 
certification from the Philippine Army is [redacted].  As the 
appellant did not submit service information meeting the 
criteria set out under 38 C.F.R. § 3.203(a), the RO requested 
verification of the claimed military service using the first 
name [redacted]. In October 1999, ARPERCEN notified the RO that 
the appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  In November 
1999, the RO informed the appellant that his claim for 
benefits was disallowed in the absence of recognized service 
in the United States military.  The appellant filed a notice 
of disagreement in March 2000 and he perfected his appeal to 
the Board in June 2000.  In November 2000, the appellant 
testified at a personal hearing that he had no documentary 
evidence to submit.  

In June 2000, ARPERCEN notified the RO that based upon a 
search using the appellant's first name [redacted], the result 
was that he had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  No additional 
facts, such as other alternate name spellings, or different 
dates of service/service numbers have been subsequently 
received to warrant recertification.  See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).  Accordingly, the VA has fulfilled its 
duty under 38 C.F.R. 
§ 3.203(c).

Eligibility for VA Benefits

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions:  
(1) the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Also, the Board notes that "[s]ervice department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993). 

Analysis

Although a discharge certificate from the Philippine Army is 
of record, the document has not been confirmed or verified by 
official sources.  Rather, after development it was 
determined that he did not have service.  Based on Duro, the 
discharge certificate is not accepted as valid evidence of 
service.

As set out above, the United States service department 
certified that the appellant had no recognized service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The service department's findings as to 
service are binding on VA for the purposes of establishing 
service in the U.S. Armed Forces, Philippine Commonwealth 
Army, or Philippine guerrillas in the service of the U.S. 
Armed Forces.  Duro, 2 Vet. App. at 532.  Accordingly, 
because he did not have recognized service, the appellant 
does not qualify for VA benefits.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; eligibility for VA benefits is precluded based 
upon lack of recognized service.  Therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.




		
	H. N. SCHWARTZ
     Member, Board of Veterans' Appeals

 

